Citation Nr: 9902165	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for pulmonary 
tuberculosis.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel






INTRODUCTION

The veteran had recognized guerilla service from October 1944 
to May 1945 and Regular Philippine Army Service from May 1945 
to January 1946.

This appeal is before the Board of Veterans Appeals (Board) 
from a September 1993 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that VA erroneously determined 
October 1944 as the beginning date of his active service.  He 
asserts he started his military service in March 1942, which 
is corroborated by the evidence of record.  He further 
asserts that pulmonary tuberculosis did not preexist military 
service in light of the fact that the disease became manifest 
after March 1942.  The veteran also contends that medical 
evidence showing treatment for pulmonary tuberculosis between 
November 1948 to March 1950 establishes aggravation of his 
disease.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the veteran has not submitted new and 
material evidence to support reopening his claim for service 
connection for pulmonary tuberculosis.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for pulmonary tuberculosis in a May 1954 decision.

2.  The evidence added to the record since the May 1954 
decision of the Board does not bear directly and 
substantially upon the issue at hand, because it is 
duplicative or cumulative, and by itself or in connection 
with the evidence previously of record is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the final May 1954 decision wherein 
the Board denied service connection for pulmonary 
tuberculosis is not new and material, and the claim for 
service connection is not reopened.  38 U.S.C. §§ 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board denied the veteran's claim for service connection 
for tuberculosis in a May 1954 decision.  The Board found 
that the evidence of record established that the veteran's 
pulmonary tuberculosis preexisted active service and was not 
shown by the record to have been aggravated during active 
service.  The Board used October 23, 1944 as the beginning 
date of the veteran's recognized guerilla service.  

The evidence of record at the time of the Board's May 1954 
decision included affidavits, certifications of the veteran's 
service by the Armed Forces of the Philippines and by the 
U.S. Assistant Adjutant General, and service medical records.  
The service medical records show that the veteran was 
hospitalized from April to September 1945 for pulmonary 
tuberculosis and was seen again in December 1945.  A 
June 1947 medical certificate indicates that the veteran was 
suffering from bronchial pneumonia.

An affidavit executed in June 1953 shows that the veteran was 
seen in November 1942 for pulmonary tuberculosis in an army 
hospital.  The veteran indicated in his application received 
by the RO in September 1949 that his pulmonary tuberculosis 
began in 1943.  

The evidence of record at the time of the May 1954 decision 
also included an April 1953 statement from the General 
Headquarters of the Armed Forces of the Philippines which 
shows that the veteran joined "B" company, 1st battalion, 
63rd MD in March 1942.  Service verification by the U.S. 
Assistant Adjutant General in June 1950 shows that the 
beginning date of the veteran's recognized service with the 
Armed Forces of the United States was October 1944, as a 
recognized guerilla.  The service verification also shows a 
period of Regular Philippine Army service from May 1945 to 
January 1946. 

The evidence added to the claims file since the Board's 
May 1995 decision, includes letters dated in May and 
July 1993 from the Philippine Tuberculosis Society.  The 
letters and clinical records from the tuberculosis society 
show that the veteran was treated for moderately advanced 
tuberculosis between November 1948 and March 1950.  

Also added to the record are certifications of the General 
Headquarters of the Armed Forces of the Philippines dated in 
February 1988, and November 1990.  These certifications show 
that the veteran joined the military in March 1942 and that 
his name is carried on the approved revised reconstructed 
guerilla roster of "B" Co., 1st Battalion, 62nd Infantry, 6th 
MD, with a revised date of recognition on June 1942.  

The veteran submitted four duplicate affidavits that had been 
executed in January and February 1954.  The veteran also 
submitted a duplicate of the VA application seeking service 
connection for pulmonary tuberculosis that had been received 
by the RO in August 1949.  

A duplicate certification dated in April 1950 from the 
Philippine Veterans Board shows that the veteran required 
hospital treatment for moderately advanced pulmonary 
tuberculosis.  The attached hospital treatment application 
was also included.  A duplicate certificate dated in 
January 1954 from the Philippine Tuberculosis Society shows 
that the veteran had been reexamined in January 1954 for 
pulmonary tuberculosis.  

The veteran submitted a duplicate copy of his personnel 
record from the Army of the Philippines executed in May 1945 
showing that the veteran was enlisted in March 1942.

The veteran submitted a duplicate copy of his service 
verification by the U.S. Assistant Adjutant General, which 
shows the beginning date of his service in the Armed Forces 
of the United States was October 1944.  

Also added to the record is an Affidavit for Philippine Army 
Personnel that appears to have been executed in May 1945.  
The affidavit shows that the veteran began military service 
in March 1942.  The affidavit does not reflect that any 
injuries or diseases were entered in the space provided for 
"chronological record of wounds and illnesses incurred."  

The RO requested reverification of the veteran's service 
dates and included the certification of the veteran's service 
by the Armed Forces of the Philippines dated in November 1990 
and the Personnel Record of the Army of the Philippines dated 
in May 1945.  The RO requested the service department to 
ascertain whether the veteran's service began on March 28, 
1942.  In August 1995, the U.S. Army Reserve Personnel Center 
found that no change with the prior service verification 
furnished by it in June 1950 under the specified claim number 
was warranted.  

The veteran testified at a hearing before the hearing officer 
sitting at the RO in May 1995.  The veteran reported that he 
joined military service in March 1942, rather than 
October 1944.  The veteran referred to his personnel records 
that show he enlisted in Capiz on March 28, 1942.  He 
reported that the unit he joined was part of the United 
States Armed Forces in the Far East (USAFFE).  

Following the veteran's May 1995 personal hearing, he 
submitted a statement and enclosed several documents in 
March 1996.  The veteran submitted duplicate copies of the 
service medical records from the clearing aid station and the 
27th station hospital.  Also submitted by the veteran was a 
duplicate affidavit executed in June 1953 where the affiant 
noted that the veteran was treated for pulmonary tuberculosis 
sometime in November 1942.  

The veteran submitted an affidavit executed in January 1996 
from a fellow serviceman.  The affiant reported that he and 
the veteran served in the same units including "B" Company, 
61st Engineers, Combat Battalion, 61st Division, PA, USAFFE, 
from March to May 1942.  The veteran submitted a second 
affidavit executed in January 1996 that shows the fellow 
serviceman served in the same unit as the veteran.  The 
affiant reported that he remembered the veteran receiving his 
uniform and entrance physical on March 28, 1942.

Added to the record since the Board's May 1954 decision is an 
April 1991 certification from the Armed Forces of the 
Philippines that shows he was entitled to pay in arrears 
while a member of the Commonwealth Army of the Philippines in 
the service of the USAFFE.  

The veteran gave testimony at a July 1998 hearing before a 
Member of the Board sitting at the RO.  The veteran reported 
that the documentary evidence establishes that he served from 
March 1942, and accordingly, his pulmonary tuberculosis 
became manifest after his entrance to military service and 
did not preexist his service.  He reported that he was first 
treated for pulmonary tuberculosis near the end of 1942.  The 
veteran reported that he was treated two or three times in 
1942 and 1943 for pulmonary tuberculosis and was hospitalized 
for many weeks in 1945.  

Following the veteran's personal hearing before the Member of 
the Board, the veteran submitted a statement and documents in 
July 1998 to the Board's attention.  With the exception of 
two documents, the documents are duplicates of documents 
reported above.  A March 1970 certification shows that the 
veteran's guerilla unit was recognized, as revised, in 
June 1942.  An April 1970 verification from the Armed Forces 
of the Philippines shows that the recognition date of the 
guerilla unit, in which the veteran's name is carried, was 
revised to June 1942.  

Pertinent Law and Regulations

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the U.S. Court of 
Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In addition, the well groundedness requirement shall 
not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Analysis

The veteran seeks to reopen his claim for service connection 
for pulmonary tuberculosis, which the Board denied in a 
May 1954 decision.  When a claim is finally denied by the 
Board, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C. § 709 (1952); 38 C.F.R. § 19.5 (1949); Veterans 
Regulation No. 2(a), pt. II, para. III; Department of 
Veterans Affairs Regulations 1008 and 1009 (effective Jan. 
25, 1936 to Dec. 31, 1957).

Initially, the Board notes that several documents were 
submitted by the veteran to the Board which follow the 
March 1996 supplemental statement of the case.  Any pertinent 
evidence submitted by the appellant which is accepted by the 
Board under the provisions of this section, must be referred 
to the RO for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  See 38 C.F.R. § 20.1304.  The 
record contains a waiver of RO review of evidence submitted 
to the Board, which was received at the July 1998 personal 
hearing.

The Board notes that several documents added to the record 
following the Board's May 1954 decision are duplicative of 
documents of record at the time of that decision.  These 
duplicative documents noted in the factual background portion 
of this decision are not new and material evidence.  A claim 
based upon the same factual basis may not be considered after 
it has been considered by the Board.  38 U.S.C.A. § 7104(b).  
Because duplicate documents constitute the same factual basis 
previously considered by the Board in May 1954, they do not 
constitute new and material evidence.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant reopening the 
veteran's claim for service connection for pulmonary 
tuberculosis.  The Board reiterates the standard for new and 
material evidence is evidence that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  New 
evidence has not been added to the record to establish that 
the veteran's verified service preceded October 1944.  New 
evidence showing that the veteran's preexisting pulmonary 
tuberculosis increased in disability has also not been added 
to the record, since the Board's May 1954 decision.  

The veteran contends that his service should be recognized 
for the purpose of entitlement to VA benefits beginning in 
March 1942.  The Board is cognizant of the fact that the 
evidence of record shows military service prior to 
October 1944; however, the Board is bound by the 
determination of the service department of the United States 
as to the verified dates of service recognized as service 
with U.S. Armed Forces.  

In this regard, the Court has held that findings by the 
United States service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

Here, the new evidence of record includes a VA Form 21-3101 
showing that the U.S. Army Reserve Personnel Center 
reverified the veteran's dates of service in August 1995.  
This evidence shows that no change was warranted from the 
previous verification in June 1950.  This document shows that 
the veteran's verified service began in October 1944.  The 
Board is bound by this determination.  Because the 
reverification shows the same service dates as the prior 
verification, it is cumulative, and accordingly is not new 
and material evidence. 

Similarly, several certifications from the Armed Forces of 
the Philippines have been added to the record since the 
Board's decision in May 1954.  These certifications, 
including those dated in January and March 1970, 
February 1988, and November 1990, contain the same 
information as the two certifications dated in April 1953, 
which were previously of record.  Because the certifications 
added to the record following the Board's decision contain 
the same information as those previously of record, they are 
cumulative and redundant.  Accordingly, this evidence is not 
new and material.  

The veteran submitted two affidavits executed in January 1996 
from servicemen who served in the same unit as the veteran.  
The affiants state that the veteran began service in 
March 1942.  The Board notes that the veteran's personnel 
record from the Army of the Philippines, which was previously 
of record, also shows that he enlisted in March 1942.  Thus, 
the affidavits contain information previously of record and 
are also not probative of the veteran's dates of service as 
verified by the U.S. service department.  

The Board also notes that the new evidence of record includes 
the veteran's Affidavit for Philippine Army Personnel 
executed in May 1945.  This affidavit shows that the veteran 
began his military duty in March 1942.  This document is not 
material because it is cumulative of the evidence previously 
of record also showing March 1942 as the beginning date of 
his military service.  In absence of verification of this 
date by the U.S. service department, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.

Also added to the record since the Board's decision is 
private medical evidence showing treatment for pulmonary 
tuberculosis following service.  The evidence from the 
Philippine Tuberculosis Society shows treatment for pulmonary 
tuberculosis from November 1948 to March 1950.  A Philippine 
Veterans Board application for hospital treatment dated in 
January 1950 shows a diagnosis of pulmonary tuberculosis and 
a history of the disease since the war in 1943.  

This evidence does not show that the veteran's pulmonary 
tuberculosis, which preexisted the date of recognition of his 
service in October 1944, underwent an increase in disability 
during the veteran's period of verified, recognized service.  
Because the medical evidence does not show that the veteran's 
disease was aggravated between October 1944 and January 1946, 
the evidence does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim.  38 C.F.R. § 3.156.  The 
record does not contain new and material evidence addressing 
the underlying issues at hand of whether the veteran had 
service verified by the U.S. service department prior to 
October 1944 or whether the veteran's disease was aggravated 
during the period of his verified service.  


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for pulmonary 
tuberculosis, the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
